DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 9, 2021 is acknowledged. Claims 1-5, 7-9, 12, 13 and 15-20 remain pending wherein claims 3, 8 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), albeit claims 3 and 8 are subject to rejoinder upon the allowance of claim 1. 
The 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn in light of the amendment. 
Response to Arguments
Despite the amendment necessitating new grounds of rejection, the claims remain rejected based on the disclosure of Feng et al. The new grounds of rejection set forth below are deemed to address, and thus render moot, Applicant’s argument directed to the patentability of the amended claims.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 9, 12, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feng et al. “One-way wicking in open micro-channels controlled by channel topography”.
With respect to claims 1 and 12, Feng et al. disclose a substrate defining a capillary structure for passive, directional fluid transport, the capillary structure comprising (see Figs. 1a-1d and 3a-3c): 
a capillary having a forward direction (left) and a backward direction (right) (see Figs. 3a-3c), the capillary comprising first and second capillary units each having a sequence of capillary components including a connective section (rectangular area between tips of fins, the area having width “a”) (see Fig. 1a reproduced below) in fluid communication with a diverging section (area having width “w” as well as width defined by the converging fins), the diverging section having a forward side (right) and dimensions including a section of increasing width (see Fig. 1a reproduced below illustrating width increasing gradually from “a” to “w” in the forward direction due to diverging fins) inducing a concave meniscus in the 

    PNG
    media_image1.png
    336
    423
    media_image1.png
    Greyscale

With respect to claims 2 and 15, each capillary unit is open in a z-direction (top) (see line 2, col. 1, pg. 170, see also Fig. 1b).  
With respect to claims 4 and 13, the capillary structure comprises a plurality of capillaries disposed parallel to each other (see Fig. 1c).  
With respect to claim 9, the at least one transition section halts fluid transport in the backward direction (see Fig. 3c showing vector pointed in the forward direction, meaning fluid transport in the backward direction is halted at the at least one transition section).  
With respect to claim 16, for each capillary, fluid transport in the backward direction is halted at each transition section (see Fig. 3c showing vector pointed in the forward direction, meaning fluid transport in the backward direction is halted at the transition section).  
Claim Rejections - 35 USC § 103
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), a case in which the court ruled that mere duplication of parts has no patentable significance unless the claimed duplication not taught by the prior art produces a new and unexpected result.   

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. in view of Kartalov et al. (US 2010/0267162 A1).
With respect to claim 7, the capillary is made from PDMS, which is naturally hydrophobic (see last line of col. 1, pg. 171). Nevertheless, depending on the liquid to be transported within the capillary (e.g. non-polar/organic liquid as opposed to the mixture of water and isopropanol disclosed by Feng et al.), it would have been obvious to one of ordinary skill in the art to make the capillary from a hydrophilic material, or render the surface of the capillary hydrophilic, so as to facilitate the desired passive, directional transport of said liquid. According to Kartalov et al., a PDMS channel intended for capillary liquid transport can be rendered hydrophilic by way of oxygen plasma treatment (see [0056]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SANG HWA HYUN whose telephone number is (571)272-8559.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL S HYUN/Primary Examiner, Art Unit 1797